DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-29 are pending in this instant application of 17/527,018 filed on 11/15/2021.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 1 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of the patented application number US11,211,812.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim: a controller, for managing a battery pack, said controller comprising: a detection terminal, coupled to a detection circuit, operable for transmitting an enable signal when values of battery parameters for said battery pack satisfy a sleep condition, wherein said enable signal enables said detection circuit to detect whether said battery pack is connected to a load and whether said battery pack is connected to a charger; wherein said sleep condition is for determining whether said battery pack enters a sleep state, and wherein said sleep state comprises a plurality of sleep modes.  The patented application anticipates the instant application claimed.




Claim 1 of instant application 17/527,018
Claim 1 of patent’d application US11,211,812
    A controller, for managing a battery pack, said controller comprising: a detection terminal, coupled to a detection circuit, operable for transmitting an enable signal when values of battery parameters for said battery pack satisfy a sleep condition, wherein said enable signal enables said detection circuit to detect whether said battery pack is connected to a load and whether said battery pack is connected to a charger; wherein said sleep condition is for determining whether said battery pack enters a sleep state, and wherein said sleep state comprises a plurality of sleep modes; and a receiving terminal, coupled to said detection circuit, operable for receiving a detection result transmitted by said detection circuit, wherein said detection result indicates whether said battery pack is connected to at least one of said load and said charger, and wherein said controller is operable for controlling said battery pack to enter a sleep mode of said sleep modes based on said detection result.
   A controller, for managing a battery pack, said controller comprising: a detection terminal, coupled to a detection circuit, operable for transmitting an enable signal when values of battery parameters for said battery pack satisfy a sleep condition, wherein said enable signal enables said detection circuit to detect whether said battery pack is connected to a load and whether said battery pack is connected to a charger; wherein said sleep condition is for determining whether said battery pack enters a sleep state, and wherein said sleep state comprises a plurality of sleep modes; a receiving terminal, coupled to said detection circuit, operable for receiving a detection result transmitted by said detection circuit, wherein said detection result indicates whether said battery pack is connected to at least one of said load and charger, and wherein said controller is operable for controlling said battery pack to enter a sleep mode of said sleep modes based on said detection result; and a control terminal, operable for transmitting a control signal to control an on/off state of a charging switch and an on/off state of a discharging switch, wherein said control signal is generated by said controller based on said detection result.


Claims 2-10 are dependent on rejected claim 1 above, hence rejected, at least, for their dependency on rejected claim 1 above.

	Claim 11 of the instant application is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of the patented application number US11,211,812.  
	 Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim : a controller, for managing a battery pack, said controller comprising: a detection terminal, coupled to a detection circuit, operable for transmitting an enable signal when values of battery parameters for said battery pack satisfy a sleep condition, wherein said enable signal enables said detection circuit to detect whether said battery pack is connected to a load and whether said battery pack is connected to a charger; wherein said sleep condition is for determining whether said battery pack enters a sleep state, and wherein said sleep state comprises a plurality of sleep modes.  The patented application anticipates the instant application claimed.



Claim 11 of instant application 17/527,018
Claim 1 of patent’d application US11,211,812
A battery pack, comprising: a controller, operable for generating an enable signal when values of battery parameters for said battery pack satisfy a sleep condition; wherein said sleep condition is for determining whether said battery pack enters a sleep state, and wherein said sleep state comprises a plurality of sleep modes; and a detection circuit, coupled to said controller, operable for detecting whether said battery pack is connected to a load and whether said battery pack is connected to a charger in response to said enable signal and for generating a detection result; wherein said detection result indicates whether said battery pack is connected to at least one of said load and said charger; wherein said controller controls said battery pack to enter a sleep mode of said sleep modes based on said detection result.
  A controller, for managing a battery pack, said controller comprising: a detection terminal, coupled to a detection circuit, operable for transmitting an enable signal when values of battery parameters for said battery pack satisfy a sleep condition, wherein said enable signal enables said detection circuit to detect whether said battery pack is connected to a load and whether said battery pack is connected to a charger; wherein said sleep condition is for determining whether said battery pack enters a sleep state, and wherein said sleep state comprises a plurality of sleep modes; a receiving terminal, coupled to said detection circuit, operable for receiving a detection result transmitted by said detection circuit, wherein said detection result indicates whether said battery pack is connected to at least one of said load and charger, and wherein said controller is operable for controlling said battery pack to enter a sleep mode of said sleep modes based on said detection result; and a control terminal, operable for transmitting a control signal to control an on/off state of a charging switch and an on/off state of a discharging switch, wherein said control signal is generated by said controller based on said detection result.


 Claims 12-22 are dependent on rejected claim 11 above, hence rejected, at least, for their dependency on rejected claim 11 above.
A battery management method for managing battery pack of claim 23 is also rejected on the ground of non-statutory double patenting against a battery management method claim of 15 of the patented application of 11,211,812. Claims 24-29 are rejected, at least, for its dependency on rejected claim 23 above.
Contact Information
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859